PER CURIAM.
WHEREAS, the judgment of this court was entered on the 27th day of March, 1962 (139 So.2d 504), affirming the final decree of the Circuit Court of the Eleventh Judicial Circuit in and for Dade County, Florida, in the above styled cause, and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed February 20, 1963 (151 So.2d 433), *437•quashed this court’s judgment of affirmance, and
WHEREAS, by the mandate of the Supreme Court of Florida dated March 19, 1963, now lodged in this court, the cause was remanded with directions to enter an •order directing the trial court to enter a •final decree consistent with the opinion and judgment of the Supreme Court of Florida;
THEREFORE, it is Ordered that the ■mandate of this court issued in this cause -on April 19, 1962, is withdrawn, the judgment of this court filed March 27, 1962, is vacated, the opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this ■court, and the final decree of the Circuit Court appealed from in this cause is reversed with directions to enter a final decree consistent with the opinion and judgment of the Supreme Court of Florida and this court, a copy of which is attached hereto; costs allowed shall be taxed in the Circuit Court (Rule 3.16(b) F.A.R.), 31 F.S.A.